UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAMONE HAISON ETHRIDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:10-cr-00206-BO-2; 5:13-cv-00312-BO)


Submitted:   August 13, 2015                 Decided:   August 18, 2015


Before WILKINSON, Circuit Judge, and HAMILTON and DAVIS, Senior
Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ramone Haison Ethridge, Appellant Pro Se.  Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ramone Haison Ethridge appeals from the district court’s

March    20,    2015,    order    dismissing     as    a    successive      28    U.S.C.

§ 2255 (2012) motion his self-styled motion for correction under

Fed. R. Civ. P. 60(b).            We vacate the district court’s order and

remand for further proceedings.

        “[A] Rule 60(b) motion in a habeas proceeding that attacks

‘the substance of the federal court’s resolution of a claim on

the    merits’    is    not   a   true   Rule    60(b)      motion,   but    rather     a

successive       habeas       [application]”      and       is   subject         to   the

preauthorization requirement of 28 U.S.C. § 2244(b)(3)(A) (2012)

for successive applications.             United States v. McRae, ___ F.3d

___, ___, No. 13-6878, 2015 WL 4190665, at *4 (4th Cir. July 13,

2015) (quoting Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005)).

By contrast, a “Rule 60(b) motion that challenges ‘some defect

in the integrity of the federal habeas proceedings’ . . . is a

true     Rule     60(b)       motion,    and     is        not   subject         to   the

preauthorization requirement.”             Id. (quoting Gonzalez, 545 U.S.

at 531-32).       Where, however, a motion “‘presents claims subject

to    the    requirements      for   successive       applications     as    well      as

claims cognizable under Rule 60(b),’” such a motion is a mixed

Rule        60(b)/§ 2255      motion.           See     id.      at   *6     (quoting

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003)).



                                          2
       In his motion for correction, Ethridge sought a remedy for

perceived     flaws        in    his    § 2255   proceeding     and    raised       direct

attacks on his conviction and sentence.                     Accordingly, the motion

was    a   mixed        Rule    60(b)/§ 2255     motion.      See     McRae,    2015 WL
4190665, at *4, *6; Gonzalez, 545 U.S. at 532 n.4 (holding that

a movant files a true Rule 60(b) motion “when he . . . asserts

that a previous ruling which precluded a merits determination

was in error”); Winestock, 340 F.3d at 207 (stating that “a

motion directly attacking the prisoner’s conviction or sentence

will usually amount to a successive application”).

       The district court did not afford Ethridge the opportunity

to elect between deleting his successive § 2255 claims from his

true Rule 60(b) claims or having his entire motion treated as a

successive § 2255 motion.                 See McRae, 2015 WL 4190665, at *6

(“This Court has made clear that ‘[w]hen [a] motion presents

claims subject to the requirements for successive applications

as    well   as     claims      cognizable     under   Rule   60(b),    the     district

court      should       afford    the    applicant     an    opportunity       to   elect

between deleting the improper claims or having the entire motion

treated      as     a     successive      application.’”       (quoting    Winestock,
340 F.3d at 207)).                We therefore vacate the district court’s

order and remand for further proceedings.

       We deny Ethridge’s motion to recuse and dispense with oral

argument because the facts and legal contentions are adequately

                                             3
presented in the materials before this court and argument would

not aid the decisional process.

                                           VACATED AND REMANDED




                                  4